 
Exhibit 10.1
LOAN AND COMPENSATION FORGIVENESS AGREEMENT (this “Agreement”), dated as of May
10, 2018, by and between ALL SOFT GELS INC., a Nevada corporation (“ASG”), and
Gene Nelson, an individual with an address at 3904 West 3930 South, Salt Lake
City, Utah 84128 (“Nelson”).
RECITALS
WHEREAS, on November 27, 2017, Nelson, as the majority stockholder of ASG and
its sole executive officer and director, sold 100% of his shares of common stock
of ASG and resigned from all of his officer and director positions with ASG,
resulting in a change of control of ASG (the “Change of Control Transaction”);
and
WHEREAS, during the year ended December 31, 2017, Nelson advanced ASG
approximately $23,400 to fund the operations of ASG, which advance bears
interest at the rate of 3% per annum (the “Advance”); and
WHEREAS, ASG owes Nelson $62,666 for accrued salary as of December 31, 2017 (the
“Owed Comp”); and
WHEREAS, as a condition precedent to the Change of Control Transaction, Nelson
agreed to waive and forgive the repayment of all amounts due under the Advance
and the Owed Comp, as Nelson otherwise derived substantial benefit from the
Change of Control Transaction; and
WHEREAS, to date, the parties have not memorialized in writing their agreement
to waive and forgive the repayment of all amounts due under the Advance and the
Owed Comp; and
WHEREAS, the parties wish to enter into this Agreement to memorialize in writing
their agreement to waive and forgive the repayment of all amounts due under the
Advance and the Owed Comp.
NOW, THEREFORE, in consideration of the foregoing and in consideration of the
mutual agreements, provisions and covenants contained herein, and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:
1.          Nelson hereby forgives, rescinds and annuls the obligations of ASG
to repay any and all amounts due and owing under the Advance and the Owed Comp,
including the principal and any accrued and unpaid interest and penalties,
whether in cash or securities. Any agreement, whether oral or in writing,
between ASG and Nelson with respect to the repayment of the Advance and/or the
Owed Comp is hereby terminated as of the date first written above (the
“Termination Date”). From and after the Termination Date, the Advance and the
Owed Comp will be of no further force or effect, and the rights and obligations
of each of the parties hereto thereunder shall terminate.
2.          Each party hereto hereby represents and warrants to the other party
hereto that: (a) it or he has the full right, power and authority to enter into
this Agreement and to perform its or his

--------------------------------------------------------------------------------

obligations hereunder. The execution of this Agreement by such party, and the
delivery of this Agreement by such party, have been duly authorized by all
necessary action on the part of such party; and (b) this Agreement has been
executed and delivered by such party and (assuming due authorization, execution
and delivery by the other party hereto) constitutes the legal, valid and binding
obligation of such party, enforceable against such party in accordance with its
terms, except as may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws and equitable principles related to
or affecting creditors’ rights generally or the effect of general principles of
equity.
3.          Nelson hereby represents and warrants to ASG that he is the
unconditional legal and beneficial owner of the Advance and the Owed Comp, free
and clear of any liens, charges, pledges, security interests, claims, mortgages,
options, encumbrances, rights of first refusal, conditions, covenants and other
restrictions whatsoever, and neither the Advance nor the Owed Comp, nor any
rights thereof, have been assigned, transferred, pledged, hypothecated or
otherwise disposed of, in whole or in part, in any manner whatsoever.
4.          Nelson, and on behalf of Nelson’s spouse, heirs, executors,
representatives, trustees, agents, insurers, administrators, legal
representatives, successors and assigns (collectively, “Releasors”), irrevocably
and unconditionally fully and forever waives, releases and discharges ASG, and
ASG’s parents, subsidiaries, affiliates, predecessors, successors and assigns,
and each of their respective owners, partners, officers, directors, managers,
agents, employees, shareholders, trustees and affiliates, in their corporate and
individual capacities, from any and all claims, demands, actions, causes of
actions, obligations, judgments, rights, fees, damages, debts, obligations,
liabilities and expenses (inclusive of costs and attorneys’ fees) of any kind
whatsoever, whether known or unknown, from the beginning of time to the date of
Nelson’s execution of this Agreement, including, without limitation, any claims
under any federal, state, local or foreign law, that Releasors may have, have
ever had or may in the future have, including but not limited to those arising
out of, or in any way related to the Advance or the Owed Comp and any actual or
alleged act, omission, transaction, practice, conduct, occurrence or other
matter, whether or not any Releasor has previously filed such a claim. This
release and waiver of claims shall not be construed to impair Nelson’s right to
enforce the terms of this Agreement.
5.          This Agreement shall be governed by, and interpreted and construed
in accordance with, the laws of the State of Nevada, excluding choice of law
principles thereof.
6.          The terms and conditions of this Agreement shall be effective on the
date set forth above and such terms and conditions shall inure to the benefit of
and be binding upon the parties hereto and their respective successors and
assigns.
7.          This Agreement constitutes the sole and entire agreement among all
of the undersigned with respect to the subject matter contained herein, and
supersedes all prior and contemporaneous understandings, agreements,
representations and warranties, both written and oral, with respect to such
subject matter.
8.          This Agreement may be modified only by a written instrument duly
executed by the parties hereto.

--------------------------------------------------------------------------------

9.          This Agreement may be executed in any number of counterparts, each
of which shall be deemed to be an original, and all of which together shall
constitute one instrument.
10.        Signatures hereon which are transmitted via facsimile or .pdf file
shall be deemed original signatures.
[Remainder of Page Intentionally Left Blank; Signature Page Follows]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Loan and Compensation
Forgiveness Agreement as of the date first above written.




ALL SOFT GELS INC.




By:   /s/ Amer Samad                                 
Name:  Amer Samad
Title: CEO




 /s/ Gene Nelson                                         

GENE NELSON
